EXHIBIT 10.1
 
STOCKHOLDERS AGREEMENT
 
STOCKHOLDERS AGREEMENT (the “Agreement”), dated as of the 30th day of September,
2009, by and among KIT digital, Inc., a Delaware Corporation (“KIT”), Mr. Kaleil
Isaza Tuzman, a resident of Dubai (“Isaza Tuzman”), those stockholders of The
FeedRoom, Inc., a Delaware corporation (the “Company”) who execute a counterpart
of this Agreement to KIT on the date hereof (such stockholders are sometimes
individually referred to as a “Stockholder” and collectively referred to as the
“Stockholders”) and NewSpring Ventures II, L.P. in its capacity as Stockholders’
Representative (“Stockholder Representative”) under Article IX of the Merger
Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, contemporaneously with the execution hereof, the Company and KIT have
entered into a Merger Agreement (the “Merger Agreement”) pursuant to which the
Company will merge with a wholly-owned subsidiary of KIT, and
 
WHEREAS, pursuant to the Merger Agreement the Stockholders will be issued on or
about the date hereof shares of the common stock of KIT (the “KIT Shares”), and
 
WHEREAS, Isaza Tuzman owns and/or has control of certain shares of common stock
of KIT, by and through KIT Media Ltd., as more fully described in “Exhibit A”,
and has agreed that such shares shall be subject to this Agreement (the “Isaza
Tuzman Shares”), and
 
WHEREAS, KIT, the Stockholders and Isaza Tuzman believe it to be in their best
mutual interests that they enter into this Agreement providing for certain
rights and restrictions with respect to the KIT Shares and Isaza Tuzman Shares
owned by them or their permitted transferees (collectively, the “Shares”) and to
provide for other related rights and duties.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and obligations set forth in this Agreement, the parties hereto agree
as follows:
 
1.           Isaza Tuzman Common Shares.   Isaza Tuzman hereby represents and
warrants that as of the date hereof he owns 100% of KIT Capital Ltd., KIT
Capital Ltd. owns 17,858 shares of KIT common stock and KIT Media Ltd. owns
2,473,430 shares of KIT common stock. Isaza Tuzman further represents and
warrants that he holds a controlling interest in KIT Media Ltd. and he holds the
voting and dispositive power of the shares directly held by KIT Media Ltd.


2.           Transfers of Shares and Lock-Up Provision.  During the term of this
Agreement, the Stockholders and Isaza Tuzman agree not to Transfer any Shares
except as may be specifically permitted by the terms of this Agreement (the
“Restrictions”). For purposes of this Agreement the term “Transfer” means any
short sale of, loan, grant any option for the purchase of, or otherwise pledge,
hypothecate or dispose of any of the Shares. The Restrictions may be terminated,
in whole or in part (if in part, on a pro rata basis), at any time or from time
to time upon the mutual agreement of Isaza Tuzman and the Stockholder
Representative.
 
 
1

--------------------------------------------------------------------------------

 

3.           Term.  This Agreement shall terminate upon the earliest occurrence
of the date or event of (i) eighteen months from the date hereof, or (ii) the
mutual written agreement of KIT, Isaza Tuzman and the Stockholder
Representative, or (iii) a sale, merger or similar transaction wherein all or
substantially all of KIT’s assets or shares of common stock are acquired by an
unaffiliated third party.
 
4.           Management Information Rights.  So long as any KIT Shares remain
subject to the Restrictions, KIT will provide a representative designated from
time to time by the Stockholder Representative (the “Representative”) the
following information and other rights:
 
(a)           The Representative shall have the right to consult with and advise
the Chief Executive Officer and senior management of the KIT (the “Management”)
on significant business issues, including Management’s proposed annual operating
plans.
 
(b)           Management will meet with the Representative quarterly at KIT’s
New York facility or at other mutually acceptable location(s) and at mutually
agreeable times for such consultation and advice and to review progress of KIT.
 
(c)           The Representative may request information at reasonable times and
intervals concerning the general status of the KIT’s financial condition and
operation, provided however that access to (i) highly confidential and
proprietary information may be withheld, at the sole discretion of KIT and (ii)
other information may be withheld if it would result in a waiver of
attorney-client privilege or upon advice of legal counsel to KIT.
 
(d)           The Representative agrees that all information that is provided to
or learned by him in connection with the Management Information Rights
provisions of this Agreement shall be deemed confidential in all respects and
such Representative shall not (i) divulge such information to any third party,
or (ii) engage in any transactions directly or indirectly involving the common
stock of KIT that would violate any of the laws or regulations administered by
the United States Securities and Exchange Commission, including but not limited
to the Securities Exchange Act of 1934, as amended (the “1934 Act”), or the
Securities Act of 1933, as amended (the “1933 Act”).  The Representative further
acknowledges that any information provided hereunder may constitute “insider
information” under the 1934 Act.
 
5.           Stock Certificate Legends.  A copy of this Agreement shall be filed
with the Secretary of KIT and kept with the corporate records of KIT.
 
(a)           Each certificate representing KIT Shares shall bear the following
legends:
 
(i)           THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS SUCH OFFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION
OR IS OTHERWISE IN COMPLIANCE WITH THE ACT, SUCH LAWS AND THE STOCKHOLDERS
AGREEMENT OF KIT DIGITAL, INC. DATED AS OF SEPTEMBER 30, 2009, (THE
“STOCKHOLDERS’ AGREEMENT”), AS THE SAME MAY BE AMENDED FROM TIME TO TIME.
 
 
2

--------------------------------------------------------------------------------

 

(ii)           THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON TRANSFER AND OTHER CONDITIONS AND RESTRICTIONS, AS SPECIFIED IN
THE STOCKHOLDERS’ AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE OFFICE OF KIT
DIGITAL AND WILL BE FURNISHED WITHOUT CHARGE TO THE STOCKHOLDER OF SUCH SHARES
UPON WRITTEN REQUEST.
 
(b)           Each certificate representing Isaza Tuzman Shares shall bear the
following legends:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER CONDITIONS AND RESTRICTIONS, AS SPECIFIED IN THE STOCKHOLDERS
AGREEMENT OF KIT DIGITAL, INC. DATED AS OF SEPTEMBER 30, 2009, COPIES OF WHICH
ARE ON FILE AT THE OFFICE OF KIT DIGITAL AND WILL BE FURNISHED WITHOUT CHARGE TO
THE STOCKHOLDER OF SUCH SHARES UPON WRITTEN REQUEST.
 
At such time as the restrictions on transfer set forth above no longer apply,
the certificate(s) representing such Shares shall be replaced, at the expense of
KIT, with certificates not bearing the legends required by this Section 4(a) and
(b), but with any other legends required by KIT in its discretion to comply with
applicable securities laws.  KIT shall remove all securities legends with
respect to one or more certificates representing Shares only at such time as
such Shares are sold pursuant to a registration statement effective under the
1933 Act or pursuant to Rule 144 in a transaction where such Shares are no
longer “restricted securities” under the 1933 Act.
 
6.           Amendment and Modification.  This Agreement may be amended,
modified or supplemented only by written agreement of Isaza Tuzman, KIT and the
holders of at least a majority of the KIT Shares.
 
7.           No Third Party Beneficiaries.  Except as otherwise provided herein,
this Agreement is not intended to confer upon any person, except for the parties
hereto and their respective permitted transferees, any rights or remedies
hereunder.
 
8.           Further Assurances.  Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto or person subject hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
9.           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to the
choice of law principles thereof.
 
10.         Invalidity of Provision.  The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 

11.           Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid, (c)
sent by next-day or overnight mail or delivery or (d) sent by facsimile or other
form of electronic transmission, including e-mail, as follows:
 
 
(i)
if to the Stockholder Representative, to it at:

 
c/o NewSpring Capital
555 E. Lancaster Avenue
Suite 520
Radnor, PA  19087
Attn: Marc Lederman
Facsimile No.:  (610) 567-2388
E-mail:      mlederman@newspringcapital.com


(ii)          If to any Stockholder, to the address set forth for such
Stockholder on the signature pages hereto with a copy to:
 
Christopher S. Miller
Pepper Hamilton LLP
400 Berwyn Park
899 Cassatt Road
Berwyn, PA 19312-1183
Telephone  (610) 640-7837
Facsimile: (610) 640-7835
Email:  millerc@pepperlaw.com
 
 
(iii)
If to KIT, to it at:

 
168 5th Ave, Suite # 301
New York, NY 10010-5952
Facsimile No: +1 (212) 937-3999
Email: kaleil@kitd.com


with a copy to:


David M. Pedley
Pedley & Gordinier, PLLC
1484 Starks Bldg.
455 South Fourth Street

 
4

--------------------------------------------------------------------------------

 


Louisville, KY 40202
Facsimile No: 502-214-3121
Email:  dpedley@pedleylaw.com


 
(iv)
If to Isaza Tuzman, to him at:

 
c/o KIT digital, Inc.
168 5th Ave, # 301
New York, NY 10010-5952
Facsimile No: +1 (212) 937-3999
Email:     kaleil@kitd.com


with a copy to:


David M. Pedley
Pedley & Gordinier, PLLC
1484 South Fourth Street
Louisville, KY 40202
Facsimile No: 502-214-3121
Email:  dpedley@pedleylaw.com


or to such other person or address as any party shall specify by notice in
writing to the other parties.  All such notices, requests, demands, waivers and
other communications shall be deemed to have been received (w) if by personal
delivery on the day after such delivery, (x) if by certified or registered mail,
on the seventh business day after the mailing thereof, (y) if by next-day or
overnight mail or delivery, on the day delivered, (z) if by facsimile or other
form of electronic transmission on the next day following the day on which such
telecopy was sent, provided that a copy is also sent by certified or registered
 
12.           Headings; Execution in Counterparts.  The headings and captions
contained herein are for convenience and shall not control or affect the meaning
or construction of any provision hereof.  This Agreement may be executed in any
number of counterparts, by facsimile or other form of electronic transmission,
each of which shall be deemed to be an original and which together shall
constitute one and the same instrument.
 
13.           Survival.  No termination or expiration of this Agreement shall
serve as a release of any claim or liability of the Stockholder Representative,
any Stockholder or Isaza Tuzman for any breach of this Agreement.
 
14.           Entire Agreement.  This Agreement, the Merger Agreement and the
other agreements entered into pursuant to the Merger Agreement constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein and therein and supersede all prior agreements
and understandings among the parties with respect to such subject matter.
 
 
5

--------------------------------------------------------------------------------

 

15.           Injunctive Relief.  The Stockholders, Isaza Tuzman and KIT will be
irreparably damaged in the event this Agreement is not specifically
enforced.  Each of the parties therefore agrees that in the event of a breach of
any provision of this Agreement the aggrieved parties may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement; provided that
the Stockholders may only act through the Stockholder Representative.  Such
remedies shall, however, be cumulative and not exclusive, and shall be in
addition to any other remedy which the KIT or any Stockholder may have.  Each
Stockholder, the Stockholder Representative, KIT and Isaza Tuzman hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts in New York City, New York State for the purposes of any suit, action or
other proceeding arising out of or based upon this Agreement or the subject
matter hereof.  Each Stockholder, the Stockholder Representative, KIT and Isaza
Tuzman hereby consents to service of process in accordance with Section 10.
 
[SIGNATURES ON FOLLOWING PAGES]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Stockholders Agreement has been signed by each of the
parties hereto as of the date first above written.
 
KIT
     
KIT DIGITAL, INC.
       
By:
/s/ Kaleil Isaza Tuzman   Name:  Kaleil Isaza Tuzman   Title:    Chairman and
Chief Executive Officer        
ISAZA TUZMAN
     
/s/ Kaleil Isaza Tuzman
 
KALEIL ISAZA TUZMAN, individually
     
STOCKHOLDER REPRESENTATIVE
     
NEWSPRING VENTURES II, L.P.
 
By: Its general partner, NSVII GP, L.P.
 
By: Its general partner, NSVII GP, LLC, solely in its capacity as the
Stockholder Representative
     
By:
/s/ Marc Lederman
  Name:  Marc Lederman   Title:    COO & GP        
STOCKHOLDERS
     
VELOCITY EQUITY PARTNERS I SBIC, L.P.,
 
by Velocity Equity Partners I SBIC  GP, LLC, its general partner
     
By:
/s/ David Vogel   Name:  David Vogel   Title:    Managing Member        
NEWSPRING VENTURES II, L.P.
 
By: Its general partner, NSVII GP, L.P.
 
By: Its general partner, NSVII GP, LLC
       
By:
/s/ Marc Lederman   Name:  Marc Lederman   Title:    COO & GP  

 
Signature to KIT digital, Inc. Stockholders Agreement September 2009
 
 
 

--------------------------------------------------------------------------------

 


BRAND EQUITY VENTURES I, L.P.,
by Brand Equity Partners I, LLC, Its General Partner
   
By:
/s/ Marc Singer Name:  Marc Singer Title:    Attorney-in-Fact    
BRAND EQUITY VENTURES II, L.P.,
by Brand Equity Partners II, LLC, Its General Partner
   
By:
/s/ Marc Singer     Name:  Marc Singer Title:    Member


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ISAZA TUZMAN SHARES
 
1,312,000 shares of KIT Common Stock issued in the name of KIT Media Ltd.

 
 

--------------------------------------------------------------------------------

 